Title: Enclosure: Robert Morris to John B. Church, 1 November 1797
From: Morris, Robert
To: Church, John B.



John B. Church Esqre New York
Hills near Philada Novr 1st 1797
Sir

I informed you some time since that I was in Treaty for money to pay the interest due to you, it so happened that I could not bring the agreement to a close before the Citizens of Philadelphia began to disperse on account of the Yellow fever, and since they did so, it has been next to impossible to get any business done. They are now returning to their homes and I shall renew my negotiations and doubt not but in a short time I shall be able to secure the money to pay the interest due as well as that which is coming due. Under this expectation I request your patience for a little longer time and you shall hear from me again I hope with the remittance. I shall not object to pay interest for the delay of the payment which ought to have been made on the 1st Jany last.
Yrs.

RM

